EXHIBIT 24.1 POWER OF ATTORNEY Know all persons by these presents, that each person whose signature appears below constitutes and appoints H. Carol Bernstein, his attorney-in-fact, with the power of substitution, for him in any and all capacities, to sign the annual report on Form 10-K for the fiscal year ended September 30, 2007 and any amendments to this Report on Form 10-K, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that said attorney-in-fact, or her substitute or substitutes, may do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. SIGNATURETITLEDATE /s/ William P. NoglowsChairman of the Board,November 27, 2007 President and Chief William P. NoglowsExecutive Officer /s/ Robert J. BirgeneauDirectorNovember 27, 2007 Robert J. Birgeneau /s/ John P. Frazee, Jr.Director November 27, 2007 John P. Frazee, Jr. /s/ H. Laurance FullerDirector November 27, 2007 H. Laurance Fuller /s/ Edward J. MooneyDirector November 27, 2007 Edward J. Mooney /s/ Steven V. WilkinsonDirector November 27, 2007 Steven V. Wilkinson /s/ Bailing XiaDirector November 27, 2007 Bailing Xia /s/ Albert Y. C. YuDirector November 27, 2007 Albert Y. C. Yu
